Mr. Justice Magruder, dissenting: In this action, brought by plaintiff in error against defendant in error to recover damages for a personal injury, the damages are laid in the declaration at $50,000.00, and defendant in error filed the general issue. At the close of all the evidence introduced by both sides the trial court took the case from the jury, and instructed them to find for the railroad company, defendant below. Plaintiff below excepted to the action of the court in instructing the jury to find the defendant not guilty. Judgment was rendered against plaintiff for costs, which has been affirmed by the Appellate Court. The case has been brought here by writ of error, and the writ of error is dismissed for alleged want of jurisdiction. I cannot concur in the view that it is right thus to turn the plaintiff in error out of court without giving him a hearing upon the merits of his case, and without reviewing the action of the court below in taking the case from the jury. The proviso of the amendatory act of 1887, set forth in the opinion of the majority, provides “that, in all actions where there was no trial on an issue of fact in the lower court, appeals and writs of error shall lie from the Appellate Courts to the Supreme Court where the amount claimed in the pleadings exceeds one thousand dollars ($1000.00).” Here, the amount claimed in the declaration exceeds $1000.00, and, therefore, a writ of error will lie from the Appellate Court to this court in this action, if “there was no trial on an issue of fact in the lower court.” Was there a trial on an issue of fact in the lower court? Clearly not. The lower court took the case from the jury, and instructed the jury to find for the defendant below. The trial court had no right to do- this, unless it appeared that there was no evidence tending to support the cause of action set up in the plaintiff’s declaration. We have held over and over again that, if there is evidence tending to show the plaintiff’s right to recover, there must be a submission of the case to the jury. It is only where the evidence does not tend to support the cause of action, that the trial court is authorized to instruct the jury to find for defendant. Pullman Palace Car Co. v. Laack, 143 Ill. 242; Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. Baddeley, 150 id. 328; Landgraf v. Kuh, 188 id. 484). The question, whether or not the evidence tends to establish a cause of action, is a question of law for the court. We have so held in a number of cases. “It is said that whether there is evidence, tending to prove the plaintiff’s cause of action or the defendant’s ground of defense,-» presents a question of law for the determinatipn of the court. That is true if the question is made. * * * So, if the court should give an instruction, directing the jury to find for the defendant upon any hypothesis and the plaintiff should except to it, the same question would be raised. * * * Where an exception is taken to the ruling of the trial court upon a demurrer to the evidence, ■ or a motion to exclude it from the jury, or to find for one or the other of the parties, this court would be bound to examine the evidence in order to determine the -propriety of the ruling of the court below.” (Cothran v. Ellis, 125 Ill. 496). In the case at bar, the plaintiff below excepted to the instruction given by the court, directing- the jury to find for the defendant, and, therefore, there was presented for the determination of the trial court the question of law, whether the evidence tended to prove the plaintiff’s cause of action. The case was disposed of by the decision of this question of law. There was no trial on the facts before the jury. The jury were not allowed to have anything to say about the facts. The court determined, as a matter of law, that the facts did not tend to show a cause of action, and, therefore, instructed the jury to find the defendant not guilty. “An instruction to find against the party, upon whom rests the burden of proof, on the ground that there is no evidence legally tending to prove his cause, * * * is in the nature of a demurrer to the evidence, and, except 'as to technical methods of procedure, is governed by the same rules.” (Offutt v. World’s Columbian Exposition, 175 Ill. 472). In Frazer v. Howe, 106 Ill. 563, we said (p. 573): “Motions to exclude evidence, and motions to instruct the jury to find for the defendant in such cases, are in the nature of demurrers to evidence, and hence they admit not only all that the testimony proves, but all that it tends to prove.” (Pennsylvania Co. v. Conlan, 101 Ill. 93.) In Joliet, Aurora and Northern Railway Co. v. Velie, 140 Ill. 59, we said (p. 61): “A motion to exclude the evidence operates as a demurrer to the evidence. Where the defendant demurs to the plaintiff’s evidence he must be held to admit not only all that the plaintiff’s testimony proves, but all that it tends to prove. * * The object of the demurrer is to refer to the court the law arising from facts. Nothing remains but that the court should apply the law to the admitted facts.” In Valtez v. Ohio and Mississippi Railway Co. 85 Ill. 500, we said: “It is the office of a demurrer to the evidence to withdraw the issues from the jury, in order that the court may pronounce the law upon the facts admitted by the demurrer. The defendant, in effect, says to the plaintiff, by demurring to the evidence, that all the facts such evidence tends to prove are admitted to exist, but upon those facts you are not entitled to recover, and on that we demand the judgment of the court.” In Phillips v. Dickerson, 85 Ill. 11, we said (p. 15): “Hence, the practice of granting an instruction like the present, which makes it imperative upon the jury to find a verdict for the defendant, and which has, in many States, superseded the ancient practice of a demurrer to evidence. It answers the same purpose and should be tested by the samé rules. A demurrer to evidence admits not only the facts stated therein, but also every conclusion which a jury might fairly or reasonably infer therefrom.” In Howe v. Medaris, 183 Ill. 288, we said (p. 295): “Whether this record contains any evidence, tending to prove each and every element of plaintiff’s cause of action, * * * was raised by the instruction asked on behalf of the defendants and refused, as a question of law reviewable in this court.” It is difficult to see how there could be any trial on an issue of fact in the lower court, when that court instructed the jury to find for the defendant, and the plaintiff excepted to the giving of such instruction. The only question thereby raised was a question of law, and not a question of fact. It follows that this court has a right in this case to entertain the writ of error, and determine whether the court below erred in taking the case away from the jury, as it did. If there was any dispute as to the facts, or, in other words, if the evidence below so far tended to sustain the cause of action as to justify a trial of the facts before the jury, then the court below erred in instructing the jury to find the defendant not guilty. Where there is a dispute about the facts, and the plaintiff is compelled to have the controversy about the facts decided by the court, he is thereby in effect deprived of his constitutional right to have his case tried by a jury. {Joliet, Aurora and Northern Railway Co. v. Velie, supra; Crowe v. People, 92 Ill. 231). To my mind there is a very material difference between a case in which, after the evidence has been heard, the jury finds a verdict for the defendant because of general instructions given by the court as to the law of the case, and a case in which, because of the legal insufficiency of the evidence, the jury finds for the defendant because the court instructs it to do so. In the former case, the jury is allowed to perform its legitimate function of passing upon the evidence which has been heard, and the court adheres to the legitimate duty imposed upon it of instructing the jury as to the law. But, in the latter case, the jury performs no function whatever; that is to say, it does not pass upon the facts, but the court applies the law to the facts and makes any action whatever by the jury unnecessary. In other words, the jury in the first case passes upon the facts under the general instructions of the court as to the law, but, in the latter case, the court disposes of the case by deciding a question of law, and deprives the jury of any opportunity to pass upon the facts at all, either under general instructions, or otherwise.